Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8-9, 14-15, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,691,081. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current applicant is being anticipated by the claims of the Patent.  (see the table below)
Claim 1 of Current Application
A system that serves a space, system comprising:
Claim  1 of the Patent
A building management system that serves a place comprising one or more spaces, the building management system comprising:
one or more data sources that provide utilization data describing an actual utilization of the space; and 
circuitry configured to: 
calculate a utilization attribute of the space based on the utilization data;
one or more data sources that provide utilization data describing an actual utilization of the one or more spaces;
and a utilization circuit configured to, for each space of the one or more spaces:
calculate a utilization attribute of the space based on the utilization data describing the actual utilization of the space;
retrieve, from a space profile for the space, a utilization target corresponding to the utilization attribute, wherein the space profile is selected from a plurality of selectable space profiles defining a plurality of target utilizations;
retrieve, from a space profile for the space, a utilization target corresponding to the utilization attribute, the utilization target defining a target utilization of the space, and the space profile being one of a plurality of selectable space profiles for the space, at least two of the plurality of space profiles associated with different types of spaces serving different functions and defining different target utilizations;
generate a normalized utilization metric for the space by normalizing the utilization attribute relative to the utilization target;
generate a normalized utilization metric for the space by normalizing the utilization attribute relative to the utilization target;
and generate a recommendation for the space based on the normalized utilization metric.
and generate and provide a utilization recommendation for the space based on the normalized utilization metric.


Independent claims 9 and 15 are substantially the same as that of claim 8 and 15 of the Patent.
Dependent claims 6, 8, 14, 19 are substantially the same as that of claims 3 and 7.
Claims  2-5, 7, 10-13, 16-17, and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,691,081.
Claims 2-5, 10-13, 16-17, and 20 recite provide the recommendation by causing the recommendation to be displayed by a display device, recommendation comprises a schedule for the space and schedule comprises a cleaning schedule, a maintenance schedule, or a restocking schedule, recommendation comprises a plan for a reconfiguration of the space.  The only addition to the claim in the current application as compared to the claims of the patent.  However, Examiner asserts that such features are old and well known in the art of space remodel.  One of ordinary skill the art would motivated to provide such feature (recommendation) in order to efficiently reconfigure the space based on the analyzing results.  
Claim 7 recites “replace the space profile for the space with a second space profile of the plurality of selectable space profiles; retrieve a second utilization target from the space profile; and generate an updated normalized utilization metric for the space by normalizing the utilization attribute relative to the second utilization target”.  In other words, the claim merely repeat the steps of claim 1 when the utilization of the space is change.  The only addition to the claim in the current application as compared to the patent.  However, Examiner assets that such feature is well known in the art of space reconfiguration.  One of ordinary skill in the art would motivated to provide such feature in order to reconfigure a space when the utilization of the space is change.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, the claimed invention is directed to abstract idea without significantly more. 
At step 1, independent claim 1 recites a system comprising a concrete device (a circuitry), and therefore is a machine, which is a statutory category of invention. 
At step 2A, prong one, the claim recites calculate a utilization attribute of the space based on the utilization data, retrieve, from a space profile, a utilization target corresponding to the utilization attribute, generate a normalized utilization metric for the space, generate a recommendation for the space.
All of these steps, as drafted, is a process that, under its broadest reasonable interpretation, may be performed mentally or by a human with the aid of pen and paper.  For example, “generating” in context of this claims encompasses an designer obtains the type of space, space profile, user reference, calculate/normalize the space utilization attribute to formulate a recommendation for the space.  Consequently, the limitations of the claim fall within the mental processes grouping of abstract idea but for the recitation of generic circuitry.   
This judicial exception is not integrated into a practical application.  In particular, the claim recites a circuitry.  The circuitry is recited a high level of generality and recited so generically that it represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f).   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element a circuitry amount to no more than mere instructions to apply the exception using generic circuitry.  Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.
Independent claims 9 and 15 recite the same limitation as that of claim 1.  Therefore, they are rejected on the same basis as set forth hereinabove.
Claim 7 recites a similar limitation as that of claim 1.  Therefore, they are rejected on the same basis as set forth hereinabove.
Claims 2, 8, 10, 20 recite a display device and sensor.  The display and sensor are an additional element, but does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself.  Specifically, the display device, and sensor recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  MPEP 2106.05(b)(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Similarly, the additional element does not amount to significantly more than the abstract idea itself.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 3-6, 11-14, 16-19 recite recommendation or data are not drawn to eligible subject matter as they are directed to abstract ideas without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8-10, 14-15, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fasi et al. US Pub. No. 2017/0234067 (“Fasi”).
Regarding claim 1, Fasi discloses a system that serves a space, system comprising:
one or more data sources that provide utilization data describing an actual utilization of the space [executive or general space]; and 
circuitry configured to:
calculate a utilization attribute [comfort level, light, occupancy density, energy saving] of the space based on the utilization data [Para. 0075]; 
[0075] The occupancy level input for the zones can be based on an average number of people that occupy the zone for a period of time, and the controller 102 can determine a relative importance of energy savings and visual comfort based on the occupancy level of each of the zones. For example, at times where the occupancy level for the zone is high, the visual comfort may be prioritized higher than energy savings. In addition, at times when the occupancy level for the zone is low, energy savings may be given a higher priority than visual comfort.

[0076] In one implementation, the occupancy levels may be associated with three levels (low, medium, and high), but greater or fewer numbers of levels can also be used. For the user preference interface screen 400, the user has indicated that Zone 1 experiences a high occupancy level on Monday through Friday from 0900 to 1700, a medium occupancy level on Monday through Friday from 0700 to 0900 and 2000 to 2400, and a low occupancy level at all other hours of the week. In other implementations, the user preference interface screen 400 can also include input fields for occupancy level based on month, season, or any other time of year. In some implementations, the processing circuitry of the controller 102 can determine the occupancy level of the building based on sensor data received from installed video cameras and/or motion sensors within each of the zones of the building 114. For example, the processing circuitry can determine a population density in each zone based on a number of people detected in images obtained by the installed cameras.

[0078] In certain embodiments, the user can input other types of priorities at the priorities interface screen. For example, the user can input comfort and energy savings priorities associated with occupancy type as well as priorities associated with other building systems. For example, desired temperature, humidity, ventilation rate, and glare index threshold can be input at the priorities interface screen 500. In some implementations, the processing circuitry of the controller 102 can automatically determine default values for comfort and energy savings priorities based on learned trends from historical data of operating parameters for buildings of similar size, function, previously input preferences, and the like.

[0079] Referring back to FIG. 3, at step S306, the processing circuitry of the controller 102
performs a control strategy determination process. The control strategy determination process
includes determining a comfort score and an energy savings score for each of the zones based
on user preferences, building/zone profiles, and current environmental conditions. Based on the comfort score and energy savings score, the processing circuitry of the controller 102
determines whether to implement the daylight control strategy, the glare control strategy, or the
solar control strategy. Details regarding the control strategy determination process are
discussed further herein. [read further Para. 0123, 0124]

retrieve, from a space profile for the space, a utilization target corresponding to the utilization attribute, wherein the space profile is selected from a plurality of selectable space profiles [see fig. 4, 5] defining a plurality of target utilizations; 
[0073] At step S302, the processing circuitry of the controller 302 performs a zone/building model development process. The zone/building model development process includes dividing the building into zones, determining construction characteristics of the zones, determining properties of the windows of the building 114, and generating a profile for each of the zones of the building 114. The controller 102 can also identify exterior and interior sensors associated with each of the zones and determine an impact factor for the sensors based on one or more criteria. Details regarding the zone/building development process are discussed further herein.

[0074] At step S304, user preferences for the smart window control system 100 are determined. In some implementations, the processing circuitry of the controller 102 determines the user preferences based on inputs made by the users at one or more interface screens at the computer 110 and/or mobile device 112. For example, the interface screens allow users to input data associated with how the zones of the building are used, such as occupancy levels at different times of day, week, and year and functions of the zones. Users can also input target temperatures for the cooling systems, target illuminance levels for the artificial lighting and/or daylight entering through the windows, and other parameters associated with building systems. The user can also input data related to priorities of visual comfort and/or energy savings with respect to each of the zones of the building as well as financial goals and/or metrics associated with the building. For example, the financial metrics can include a desired payback period for one or more building components that can be achieved through operating the systems of smart windows and other systems of the building 114 in an energy-efficient manner. In some implementations, the processing circuitry of the controller 102 can automatically determine default values for the user preferences based on learned trends from historical data of operating parameters for buildings of similar size, function, and the like. In addition, the processing circuitry of the controller 102 uses the user preferences to determine which lighting control strategy to implement. FIGS. 4 and 5 are exemplary illustrations of user preference input interface screens, according to certain embodiments. FIG. 4 is an exemplary illustration of user preference interface screen 400 that includes input fields for zone, occupancy type for the zone, and days and hours of various occupancy levels for the zone. For example, the occupancy type of Zone 1 of the building is a “general cubicle space,” which can be one occupancy type from a group of possible selections. In some implementations, the occupancy type has an effect on how the smart windows are operated. For example, smart windows of zones that have an occupancy type of “executive suite” may be operated with a higher priority given to visual comfort than to energy savings, and the “general cubicle space” occupancy type may result in equal weightings of energy savings and visual comfort.

[0077] FIG. 5 is an exemplary illustration of a priorities interface screen 500, which is another type of user interface screen where a user indicates a relative importance of energy savings, visual comfort, and/or other priorities with respect to the building zones. The priorities interface screen 500 includes input fields for zone, occupancy level, comfort priority level, and savings priority level. In one implementation, for Zone 1, the user selects priority levels for each occupancy level. For example, for a high occupancy level, the user indicates that comfort and energy savings both have a medium (M) priority. For a medium occupancy level, the user indicates that comfort has a medium priority and savings has a high (H) priority. For a low occupancy level, the user indicates that comfort has a low priority and energy savings has a medium priority.

[0109]… the user can input a maximum glare index value for operating the movement of the blinds as at the user preference interface screen 400.

generate a normalized utilization metric for the space by normalizing the utilization attribute relative to the utilization target; and 
[0076]…. the processing circuitry can determine a population density in each zone based on a number of people detected in images obtained by the installed cameras.

[0109]… The controller 102 can determine the glare index based on sensor data received from the illuminance and/or thermo sensors in each of the building zones.

[0123] At step S2022, the processing circuitry of the controller 102 determines a comfort score associated with each of the building zones. In some implementations, the comfort score is a score on a scale of 1 to 10, 1 to 100 or any other scale and is based on the user preferences for the building determined at step S304 of the smart window control process 300. For example, the comfort score can be determined based on the occupancy type, occupancy level, and/or comfort and savings priorities input at the user input interface screen 400 and the priorities input interface screen 500. In addition, the comfort score can also be based on the zone profile determined at the zone/building model development process 700. For example, a building zone that faces a direction that does not capture very much sunlight through the windows when compared with other directions may have an increased comfort score because of a smaller likelihood of achieving energy savings from sunlight entering the building.

[0124] At step S2024, the processing circuitry of the controller 102 determines an energy savings score associated with each of the building zones. In some implementations, the energy savings score is a score on a scale of 1 to 10, 1 to 100 or any other scale and is based on the user preferences for the building determined at step S304 of the smart window control process 300. For example, the energy savings score can be determined based on the occupancy type, occupancy level, and/or comfort and savings priorities input at the user input interface screen 400 and the priorities input interface screen 500. In addition, the energy savings score can also be based on the zone profile determined at the zone/building model development process 700. For example, a building zone that faces a direction that captures a lot of sunlight through the windows when compared with other directions may have an increased energy savings score because of a larger likelihood of achieving energy savings from sunlight entering the building.

generate a recommendation for the space based on the normalized utilization metric.
[0088] At step S314, the controller 102 outputs a warning notification to an interface screen of the external device to warn the user that operating with the current control strategy and the current user preferences may result in one or more financial metrics not being met within a predetermined period of time. For example, FIG. 6 is an exemplary illustration of a warning interface screen 600, according to certain embodiments. The warning interface screen 600 is output to the computer 110 and/or mobile device 112 and indicates to the user how much money has been saved over a predetermined period of time and that a payback period of four years is not projected to be met based on current preferences and operation set points. The processing circuitry of the controller 102 can determine modified operation set points for each of the control strategies that allow the payback period or any other financial metric to be met, which can also be shown at the warning interface screen 600. In one implementation, the controller 102 may modify the lighting control strategy and/or associated operational set points to achieve the predetermined financial criteria without input from the user. [Read further Para. 0084, 0085, 0097 - based on the analysis, the best glazing window can be recommended to the user]

Regarding claim 2, Fasi discloses circuitry is further configured to provide the recommendation by causing the recommendation to be displayed by a display device [Para. 0088].
Regarding claim 6, Fasi discloses utilization data describes an amount of the space occupied by one or more people in the space [population density].
Regarding claim 7, Fasi discloses replace the space profile [Zone 1] for the space with a second space profile [Another Zone] of the plurality of selectable space profiles; retrieve a second utilization target from the space profile; and generate an updated normalized utilization metric for the space by normalizing the utilization attribute relative to the second utilization target [see Fig. 4 – when user change “User Preference for Building” for Zone 1 to another Zone; see also fig. 3, 5, and 7].
Regarding claim 8, Fasi discloses the one or more data sources comprise a sensor or system that provides an indication of a use of the equipment, devices, or other things within the space [see Fig. 8; Para. 0058, 0062, 0068, 0076].
Regarding claims 9-10 and 14 , they are directed to the method of steps to implement the system as set forth in claims 1-2, 6.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding claims 15 and 19-20 , they are directed to the instruction to implement the system as set forth in claims 1-2, 6.  Therefore, they are rejected on the same basis as set forth hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 7, 11-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasi as applied to claim 1 or 9 or 15 above, and further in view of Lerick et al. US Pub. No. 2016/0117785 (“Lerick”).
Regarding claim 3, Fasi does not expressly teach recommendation comprises a schedule for the space.
Lerick teaches a computer system configured to obtain and manage information related to the specific components that are installed in a building, such as fixtures (e.g., light fixtures, plumbing fixtures), materials (e.g., carpeting, siding, roofing), systems (e.g., fire suppression system, HVAC systems), and/or other appropriate components, and can use the information to technically assess the quality of the building.  Specifically, Lerick teaches recommendation comprises a schedule for the space.
[0008] Such a method can optionally include one or more of the following features. The request for information can include one or more building identifiers. The request for information can include search criteria for identifying the one or more buildings. The search criteria can include information designating one or more of: a geographic search area, a building price, a range of building prices, a building size, a range of building sizes, a number of rooms, a range of room numbers, and a building type. Identifying the one or more buildings can include querying a real estate information system. Accessing component information can include querying a building data system to receive information associated with particular instances of the components installed in the building. The received information can identify ages of the components, warranty information for the components, and records of services performed on the components. The one or more data models can incorporate other component information associated with other instances of the components installed at a plurality of other buildings, the other component information including a record of services performed on the other instances of the components at the plurality of other buildings.

[0047] Rating information provided by the computer system 102 and/or the user interface 122 may be used in various ways and may provide a variety of benefits. For example, the user interface 122 can provide a user with a greater understanding of the condition of the example property, which can help the user more accurately value the property. In particular, the ratings that are provided to the user can provide a high level overview of whether the components in the property, which may be costly to repair and/or replace in the future, are in good condition. As another example, property owners can subscribe to a feed from the computer system 102 regarding their properties so that they can correct any information that is inaccurate and so that they can receive suggestions as to how to maintain a top rating for their property. For instance, a property owner can receive notifications that maintenance on their HVAC system is suggested within the next 2 months.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Fasi with the recommendation comprises a schedule for the space of Lerick.  The motivation for doing so would has been to improve energy efficiency for the space as suggested by Lerick in paragraph 0085.  Thus further reduce operation cost.
Regarding claim 4, the schedule comprises a cleaning schedule, a maintenance schedule, or a restocking schedule [see Para. 0047].
Regarding claims 16-17 and 11-12, see discussion in claim 3-4.
Claims  5, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasi as applied to claim 1 or 9 or 15 above, and further in view of Atherton et al. US Pub. No. 2017/0177747 (“Atherton”).
Regarding claim 5, Fasi does not teach recommendation comprises a plan for a reconfiguration of space.
Atherton teaches a system can receive architectural plans and use information for a space, determine elements, e.g., tables, chairs, walls, windows, fixtures, and so on, that are preferable for the space, and provide potential designs to a user. The system can automatically determine/suggest reconfigurable elements, i.e., any element that can have more than one configuration or functions in the space, for inclusion in the space that satisfy one or more of the proposed uses defined by the use information [Para. 0014].
[0015] In determining elements the system receives input identifying intended uses of the space, any desired elements and constraints. That is, the system can better determine designs of the space with knowledge of the intended use of the space, desired elements and any constraints imposed by the space or the user. For instance if the space is a live/work loft, the system can determine that part of the space should accommodate living, and the other part should accommodate a desk, bookshelf, and other work related elements. The system can identify reconfigurable elements, e.g., a table that can change into a bookshelf, to effect the intended uses of the space, e.g., a live/work loft.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Fasi to include a recommendation comprises a plan for a reconfiguration of space of Atherton.  The motivation for doing so would has been to improve the functionality/maximize usefulness of the space. 
Regarding claims 13 and 18, see discussion in claim 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2018/0367330 to Kang et al. teach a method and apparatus for controlling operations of electronic devices. According to the present disclosure, a method for controlling electronic devices by a control device comprises the steps of: collecting, by the control device, sensing information through at least one sensor; determining, by the control device, a user's situation on the basis of the collected sensing information; displaying at least one candidate control mode among a plurality of pre-stored control modes on the basis of the result of the determination; receiving a selection input for selecting one control mode from the at least one displayed candidate control mode; and transmitting a control command for at least one electronic device which can be controlled in the one control mode, in response to the selection input. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115